Title: From Thomas Jefferson to Nicolas Gouin Dufief, 12 March 1801
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin



Sir
Washington Mar. 12. 1801.

I recieved safely the books you were so kind as to forward me, and if you will have the goodness to call on mr Richards, whose address shall be stated below, he will pay you 5. D 80 c the amount of them. the one you propose being by it’s bulk far beyond any time I can flatter myself with having to spare for looking into it, I must forbid myself the acquisition. accept my salutations & good wishes.

Th: Jefferson

 